Exhibit 10.1

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (the “Agreement”), dated as of September 3, 2014, by and
among Telik, Inc., a Delaware corporation, with headquarters located at 11588
Sorrento Valley Road, Suite 20, San Diego, California 92121 (the “Company”), and
the investors listed on the signature pages attached hereto (each, a “Holder”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement dated as of
May 12, 2014 by and among the Company and the investors listed on the signature
pages attached thereto (the “Purchase Agreement”).

WHEREAS:

A. Each Holder holds (i) shares of common stock, par value $0.01 per share
(“Common Stock”) of the Company issued pursuant to that certain Agreement and
Plan of Merger, dated as of May 12, 2014, by and among MabVax Therapeutics,
Inc., a Delaware corporation (“MabVax”), the Company and Tacoma Acquisition
Corp., as amended, in exchange for shares of common stock, par value $0.001 per
share of MabVax issued to the Holder pursuant to that certain Common Stock
Purchase Agreement dated as of July 3, 2014 by and among MabVax, each Holder and
certain other buyers listed on the signature pages attached thereto (as set
forth on the Holder’s signature page attached hereto, the “Restricted Common
Shares”) and (ii) additional shares of Common Stock purchased by such Holder on
The NASDAQ Capital Market (as set forth on the Holder’s signature page attached
hereto, the “Unrestricted Common Shares” and together with the Restricted Common
Shares, the “Owned Common Shares”).

B. Subject to the terms and conditions set forth in this Agreement, (i) each
Holder wishes to exchange at the Closing (as defined below) all of its Owned
Common Shares into shares of convertible preferred stock (the “Exchange
Preferred Shares”) of the Company designated as Series C Convertible Preferred
Stock, the terms of which are set forth in the certificate of designations for
such series of preferred stock (the “Exchange Certificate of Designations”) in
the form attached hereto as Exhibit A, which Exchange Preferred Stock is
convertible into Common Stock in accordance with the terms of the Exchange
Certificate of Designations (as converted, collectively, the “Exchange
Conversion Shares”) and (ii) each of the parties hereto wishes to exchange the
Owned Common Shares for Exchange Preferred Shares.

C. The exchange of the Owned Common Shares for the Exchange Preferred Shares is
being made in reliance upon the exemption from registration provided by
Section 3(a)(9) of the Securities Act of 1933, as amended (the “1933 Act”).

NOW, THEREFORE, the Company and each Holder hereby agree as follows:

(1) Issuance of Exchange Preferred Shares.

Subject to the satisfaction (or waiver) of the conditions set forth in Sections
4 and 5 below, on the Closing Date, the Company and each Holder hereby agrees
that each ten Owned Common Shares held by such Holder shall be exchanged into
one Exchange Preferred Share. The number of Owned Common Shares of each Holder
is set forth on such Holder’s signature page attached hereto.



--------------------------------------------------------------------------------

(2) Exchange; Closing.

(a) Procedure. At the Closing (i) each Holder shall deliver the Owned Common
Shares held by such Holder, as set forth on such Holder’s signature page
attached hereto, to the Company and (ii) the Company shall issue and deliver to
such Holder the number of Exchange Preferred Shares set forth on such Holder’s
signature page attached hereto.

(b) Closing. The date and time of the closing (the “Closing”) of the
transactions specified herein (the “Exchange”) shall be 10:00 a.m., New York
City Time, on the date of this Agreement (the “Closing Date”), subject to the
notification of satisfaction (or waiver) of the conditions to Closing set forth
in Sections 4 and 5 hereof (or such other date and time as is mutually agreed to
by the Company and each Holder). The Closing shall occur at the offices of
Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022.

(3) REPRESENTATIONS, WARRANTIES AND COVENANTS.

(a) Holder Representations and Warranties. Each Holder hereby represents and
warrants with respect to only itself to the Company that:

i) Such Holder is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, with full
right, corporate or partnership power and authority to enter into and consummate
the transactions contemplated by this Agreement and otherwise carry out its
obligations hereunder. This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Holder and shall constitute the legal,
valid and binding obligations of such Holder enforceable against such Holder in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

ii) The execution, delivery and performance by such Holder of this Agreement and
the consummation by such Holder of the transactions contemplated hereby will not
(i) result in a violation of the organizational documents of such Holder or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Holder is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such Holder,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Holder to perform its obligations hereunder.

iii) Such Holder’s signature page attached hereto accurately sets forth the
number of Restricted Common Shares and Unrestricted Common Shares to be

 

- 2 -



--------------------------------------------------------------------------------

exchanged by such Holder pursuant to this Agreement. The Unrestricted Common
Shares next to such Holder’s name were acquired by such Holder in a transaction
conducted on The NASDAQ Capital Market and are freely tradable without any
restriction.

(b) Company Representations, Warranties and Covenants. The Company hereby
represents, warrants and covenants, as applicable, to each Holder that:

i) Organization and Qualification. Each of the Company and its Subsidiaries are
entities duly organized and validly existing and in good standing under the laws
of the jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries taken as a whole, or on the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or on the authority or ability of the
Company to perform its obligations under this Agreement.

ii) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Exchange Preferred Shares in accordance with the
terms hereof. The execution and delivery of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby,
including, without limitation, the issuance of the Exchange Preferred Shares,
the reservation for issuance and the issuance of the Exchange Conversion Shares
issuable upon conversion of the Exchange Preferred Shares, have been duly
authorized by the Company’s Board of Directors and (other than the filing with
the Delaware Secretary of State of the Exchange Certificates of Designations) no
further filing, consent, or authorization is required by the Company, its Board
of Directors or its stockholders. This Agreement has been duly executed and
delivered by the Company, and constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies. The Certificate of Designations in
the form attached hereto as Exhibit A has been filed with the Secretary of State
of the State of Delaware and is in full force and effect, enforceable against
the Company in accordance with its terms and has not been amended.

iii) Issuance of Securities. The issuance of the Exchange Preferred Shares is
duly authorized and, upon issuance in accordance with the terms of this
Agreement, shall be validly issued and free from all taxes, liens and charges
with respect to the issue thereof and the Exchange Preferred Shares shall be
entitled to the rights and preferences set forth in the Exchange Certificate of
Designations. As of the Closing, a number of shares of Common Stock shall have
been duly authorized and reserved for issuance which equals or

 

- 3 -



--------------------------------------------------------------------------------

exceeds (the “Required Reserved Amount”) 110% of the maximum number of Exchange
Conversion Shares issuable upon conversion of the Exchange Preferred Shares
(assuming for purposes hereof, that the Exchange Preferred Shares are
convertible at the Conversion Price (as defined in the Exchange Certificate of
Designations) and without taking into account any limitations on the conversion
of the Exchange Preferred Shares set forth in the Exchange Certificate of
Designations). Upon conversion of the Exchange Preferred Shares in accordance
with the Exchange Certificate of Designations, the Exchange Conversion Shares
will be validly issued, fully paid and nonassessable and free from all
preemptive or similar rights, taxes, liens and charges with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock.

iv) Section 3(a)(9). The offer and issuance by the Company of the Exchange
Preferred Shares in conformity with this Agreement constitute transactions
exempt from registration under the 1933 Act pursuant to Section 3(a)(9) of the
1933 Act. The Company acknowledges and agrees that in accordance with
Section 3(a)(9) of the 1933 Act, (i) the Exchange Preferred Shares issued in
exchange for the Unrestricted Common Shares shall take on the characteristics of
the Unrestricted Common Shares being exchanged and such Exchange Preferred
Shares, and the Exchange Conversion Shares underlying such Exchange Preferred
Shares, shall be issued without any restrictive legend and shall be freely
tradable without any restriction, and (ii) the holding period of the Restricted
Common Shares being exchanged pursuant to the terms of this Agreement may be
tacked on to the holding period of the Exchange Preferred Shares being issued in
exchange therefor. The Holder’s signature page attached hereto sets forth the
number of Exchange Preferred Shares to be issued to the Holder pursuant to this
Agreement with a restrictive legend and the number of Exchange Preferred Shares
to be issued to the Holder pursuant to this Agreement without any restrictive
legend. The restrictive legend set forth on the Exchange Preferred Shares issued
in exchange of the Restricted Common Shares and the Exchange Conversion Shares
issuable upon conversion of such Exchange Preferred Shares shall be identical to
the legend set forth on Section 2(g) of the Purchase Agreement and the procedure
to remove such legend shall also be as set forth in such section. The Company
agrees not to take any position contrary to this Section 3(b)(iv).

v) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby including, without limitation, the issuance of the Exchange Preferred
Shares and reservation for issuance and issuance of the Exchange Conversion
Shares will not (i) result in a violation of the Certificate of Incorporation or
Bylaws of the Company, any memorandum of association, certificate of
incorporation, certificate of formation, any certificate of designations or
other constituent documents of the Company or any of its Subsidiaries, any
capital stock of the Company or any of its Subsidiaries or the articles of
association or bylaws of the Company or any of its Subsidiaries or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) in any respect under, or give to others any rights
of termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and the rules and regulations of the Principal Market and applicable laws of the
State of Delaware and any other state laws) applicable to the Company or any of
its Subsidiaries or by which any property or asset of the Company or any of its

 

- 4 -



--------------------------------------------------------------------------------

Subsidiaries is bound or affected, except in the case of clauses (i) and
(iii) above, for such conflicts, defaults or violations which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

vi) Consents. Except as would not reasonably expected to result in a Material
Adverse Effect, the Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement in accordance with the terms hereof. All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date, and the Company and its Subsidiaries
are unaware of any facts or circumstances that might prevent the Company or any
of its Subsidiaries from obtaining or effecting any of the consent,
registration, application or filings pursuant to the preceding sentence.

vii) Absence of Litigation. Except as would not reasonably expected to result in
a Material Adverse Effect, there are no legal or governmental investigations,
actions, suits or proceedings pending or, to the Company’s knowledge, threatened
against or affecting the Company, its Subsidiaries or any of its properties or
to which the Company or its Subsidiaries is or may be a party or to which any
property of the Company is or may be the subject that, if determined adversely
to the Company, would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

viii) Disclosure of Transactions and Other Material Information. The Company
shall file a current report on Form 8-K (the “8-K Filing”) on or before 8:30
a.m., New York City time, on the earlier of the date on which such filing is due
and 8:30 a.m., New York City Time on September 8, 2014, describing the terms of
the transactions contemplated by this Agreement in the form required by the 1934
Act and attaching this Agreement (and all schedules and exhibits to this
Agreement), as exhibits to such filing (including all attachments, the “8-K
Filing”). In addition, the Company hereby covenants and agrees that it shall
include in the 8-K Filing any information that constitutes, or could reasonably
be expected to constitute, material, nonpublic information regarding the Company
or any of its Subsidiaries received by each Holder from the Company or any of
its Subsidiaries or any of their respective officers, directors, affiliates or
agents. Accordingly, from and after the filing of the 8-K Filing with the SEC,
each Holder shall not be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents, that is not disclosed in the 8-K
Filing. In addition, effective upon the filing of the 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and each Holder or any of its affiliates,
on the other hand, shall terminate. The Company understands and confirms that
each Holder will rely on the foregoing in effecting transactions in securities
of the Company. The Company shall not, and shall cause its Subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide a Holder with any material, nonpublic information regarding the Company
or any of their respective Subsidiaries from and after the filing of the 8-K
Filing with the SEC without the express prior written consent of such Holder.

 

- 5 -



--------------------------------------------------------------------------------

(4) CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

The obligations of the Company to each Holder hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion by providing such Holder with prior written notice
thereof:

(a) Such Holder shall have executed this Agreement and delivered the same to the
Company;

(b) Such Holder shall have delivered to the Company the Owned Common Shares held
by such Holder or authorized the transfer of any Owned Common Shares held in
book-entry form; and

(c) The representations and warranties of such Holder shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date) and such Holder shall
have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Holder at or prior to the Closing Date.

(5) CONDITIONS TO EACH HOLDER’S OBLIGATIONS HEREUNDER.

The obligations of each Holder hereunder are subject to the satisfaction of each
of the following conditions, provided that these conditions are for each
Holder’s sole benefit and may be waived by each Holder in respect of itself at
any time in its sole discretion by providing the Company with prior written
notice thereof:

(a) The Company shall have executed this Agreement and delivered the same to
such Holder;

(b) The Exchange Certificate of Designations in the form attached hereto as
Exhibit A has been filed with the Secretary of State of the State of Delaware
and is in full force and effect, enforceable against the Company in accordance
with its terms and has not been amended;

(c) The Company shall have delivered to such Holder the Exchange Preferred
Shares set forth on Schedule I attached hereto or authorized the recordation of
any Exchange Preferred Shares set forth on Schedule I held in book-entry form;

(d) The representations and warranties of the Company under this Agreement shall
be true and correct in all respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date; and

 

- 6 -



--------------------------------------------------------------------------------

(e) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the transactions contemplated
hereby.

(6) MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited

 

- 7 -



--------------------------------------------------------------------------------

nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).

(e) Entire Agreement; Amendments. This Agreement shall supersede all other prior
oral or written agreements among each Holder, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein and
therein, and this Agreement, and the instruments referenced herein contain the
entire understanding of the parties with respect to the matters covered herein
and therein. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and each Holder, and any amendment
to this Agreement made in conformity with the provisions of this Section 7(e)
shall be binding on each Holder and the Company. No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered if delivered pursuant to Section 9(f) of
the Purchase Agreement.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i) Survival. The representations, warranties and covenants of the Company and
each Holder contained herein shall survive the Closing and delivery and
conversion of the Exchange Preferred Shares.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(l) Acknowledgment of Potential Split. The Company has scheduled a stockholder
meeting, which was originally to be held on August 20, 2014, and which was
adjourned to September 8, 2014, to consider and vote upon, among other things, a
reverse split of the Company’s Common Stock. Each Holder hereby acknowledges
that the Closing is anticipated to be held prior to the September 8, 2014
stockholder meeting, and that the exchange

 

- 8 -



--------------------------------------------------------------------------------

ratio set forth in Section 1 of this Agreement and in Section 3(b) of the
Exchange Certificate of Designations does not reflect any such reverse stock
split. Such exchange ratio shall be adjusted accordingly.

(m) Statement of Ownership. Each Holder acknowledges that a statement of
ownership from the Company’s transfer agent reflecting the transactions
contemplated by this Agreement may not be available for delivery until fifteen
(15) days following the Closing.

[Signature Page Follows]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

COMPANY: TELIK, INC. By:  

 

  Name:   J. David Hansen   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

HOLDER: By:  

 

  Name:     Title:  

 

Number of Owned Common Shares:

 

Number of Restricted Common Shares:

 

Number of Unrestricted Common Shares:

 

Number of Exchange Preferred Share to be Issued with Legend:

 

Number of Exchange Preferred Share to be Issued without Legend:

 



--------------------------------------------------------------------------------

EXHIBIT A

Series C Certificate of Designations

[See Exhibit 3.1 to this Current Report]